 

Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT 

AGREEMENT, dated as of the Effective Date specified below (this “Agreement”) by
and between Janus Capital Group Inc., a Delaware corporation (the “Company”),
and Gary D. Black (the “Executive”).

Recitals

1.             Executive has been employed by the Company pursuant to an
Employment Agreement effective as of April 28, 2004 (the “Original Agreement”).

2.             Executive has been duly appointed to serve, effective as of
January 1, 2006, as the Company’s Chief Executive Officer (“CEO”), while
retaining his previous title and duties as Chief Investment Officer.

3.             In connection with Executive’s assumption of the position and
duties of the Company’s CEO, Executive and the Company wish to amend and restate
the Original Agreement in its entirety.

Agreement

Executive and the Company agree as follows.

1.             Effective Date.  The “Effective Date” shall mean September 25,
2006.  As of the Effective Date, the Original Agreement shall be deemed
superseded by this Agreement, and shall thereafter be of no further force or
effect; provided however, any existing long term incentive award and deferred
compensation agreements, including but not limited to Long-Term Incentive
Compensation award, Special Restricted Stock Award, Non-Qualified Stock Option
Award, Management Incentive Mutual Fund Share Award, and the Fund Performance
Incentive Award will remain in full force and effect.  In all respects, the
terms and conditions of Executive’s employment with the Company prior to the
Effective Date shall be governed by the Original Agreement.

2.             Employment Period.  The Company hereby agrees to employ the
Executive, and the Executive hereby agrees to commence and then remain in the
employ of the Company, on the terms and subject to the conditions of this
Agreement, for the period commencing on the Effective Date and ending on April
30, 2008 (the “Initial Period”).  Following the Initial Period, this Agreement
shall automatically renew for one-year periods (“Renewal Period”), unless either
party gives notice of non-renewal at least 90 days prior to the end of the
Initial Period or any Renewal Period, as applicable.  For purposes of this
Agreement, the “Employment Period” shall include the Initial Period and any
subsequent Renewal Period.


--------------------------------------------------------------------------------




 

3.             Terms of Employment.

(a)           Position and Duties.

(i)            During the Employment Period the Executive shall serve as the
Company’s Chief Executive Officer and Chief Investment Officer, with duties,
authorities and responsibilities commensurate with such titles and offices. The
Executive shall be a member of the Company’s senior-most management body, which
as of the Effective Date was the Company’s Executive Committee (“EC”), and shall
remain on the Company’s Board of Directors (the “Board”) subject to the
Company’s Bylaws and applicable shareholder approval. At his discretion, but
only with the concurrence of the Board, the Executive may designate another to
assume the responsibilities of Chief Investment Officer.

(ii)           During the Employment Period, and excluding any periods of
disability and vacation and sick leave to which the Executive is entitled, the
Executive agrees to devote substantially all of his attention and time during
normal business hours to the business and affairs of the Company and, to the
extent necessary to discharge the Executive’s responsibilities hereunder, to use
the Executive’s reasonable best efforts to perform such responsibilities. 
During the Employment Period, it shall not be a violation of this Agreement for
the Executive to: (A) serve on corporate, civic or charitable boards or
committees; (B) deliver lectures, fulfill speaking engagements or teach at
educational institutions; and (C) manage personal investments; all so long as
such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement; and, in the case of Executive’s management of his personal
investments, so long as all such personal investment management activities
comply with the Company’s personal trading policies and, otherwise, with
applicable law.

(b)            Compensation.

(i)             Base Salary.  From January 1, 2006 to the end of his Employment
Period, the Executive shall receive an annual base salary (“Annual Base Salary”)
of no less than $800,000.  The Annual Base Salary shall be reviewed by the
Compensation Committee (the “Committee”) of the Company’s Board of Directors
(the “Board”) no less frequently than annually and may be increased (but not
decreased) at the discretion of the Committee or the Board.  If the Executive’s
Annual Base Salary is increased, the increased amount shall be the Annual Base
Salary for the remainder of the Employment Period, and shall be reviewed by the
Committee no less frequently than annually and may be increased (but not
decreased) at the discretion of the Committee or the Board.  The Annual Base
Salary shall be payable in installments less legally required withholdings,
consistent with the Company’s payroll procedures in effect from time to time,
provided that such installments shall be no less frequent than monthly.

(ii)             Annual Bonus.  In addition to the Annual Base Salary, the
Executive shall be eligible to earn, for each calendar year ending during the
Employment Period,  an annual bonus (an “Annual Bonus”) on terms and conditions,
including performance goals, as set forth in the Total Variable Compensation
Plan (the “Bonus Plan”) approved by the Company’s Compensation Committee at
periodic meetings of that Committee.  The Committee shall annually certify, to
the extent required by Section 162(m) of the Internal Revenue Code of 1986,

2


--------------------------------------------------------------------------------




 

as amended (the “Code”), whether the Executive has met the performance goals
necessary for the payment of an Annual Bonus and in the amount calculated under
the Bonus Plan.  Subject to Paragraph 3(b)(xv), below, as of December 31, 2006,
the Executive shall have the irrevocable right to receive his target Annual
Bonus for his work in calendar year 2006, Executive’s target Annual Bonus shall
be no less than $4,000,000 and his Annual Bonus shall be made in 2007 on the
same payment schedule that applies to other members of the EC (the “Peer
Executives).  The Executive’s target for future calendar years shall be reviewed
and determined by the Committee no less frequently than annually.

(iii)           Long-Term Incentive Compensation.  At the discretion of the
Committee, the Executive shall be entitled to participate in the Company’s long
term incentive (“LTI”) compensation arrangements on terms and conditions no less
favorable than the terms and conditions generally applicable to the Peer
Executives, as in effect from time to time.  LTI awards may in the Company’s
discretion be granted in the form of stock options, restricted stock, stock
units, Janus fund units, or any combination thereof.  The Committee shall
annually certify, to the extent required by Section 162(m) of the Code, whether
the Executive has met the performance goals necessary for the payment of a LTI
award and in the amount determined by the Committee; provided however and
subject to Paragraph 3(b)(xv) below, as of December 31, 2006, the Executive
shall have the irrevocable right to receive his target LTI award for his work in
the calendar year 2006  and his LTI award(s) shall be granted on a date in 2007,
when such awards are customarily made to other Peer Executives, and in such year
Executive’s target LTI award shall be valued at no less than $2,700,000.  The
Executive’s target for future calendar years shall be reviewed and determined by
the Committee no less frequently than annually.

(iv)           Special Restricted Stock Award.  Nothing herein shall affect in
any way the Special Restricted Stock Award granted to Executive under Paragraph
3(b)(iv) of the Original Agreement, which award shall remain in full force and
effect in accordance with the terms of the documents pursuant to which that
award was granted.

(v)            Non-Qualified Stock Option Award.  Nothing herein shall affect in
any way the Non-Qualified Stock Option Award granted to Executive under
Paragraph 3(b)(v) of the Original Agreement, which award shall remain in full
force and effect in accordance with the terms of the documents pursuant to which
that award was granted.

(vi)           Management Incentive Mutual Fund Share Award.  Nothing herein
shall affect in any way the Management Incentive Mutual Fund Share Award granted
to Executive under Paragraph 3(b)(vi) of the Original Agreement, which award
shall remain in full force and effect in accordance with the terms of the
documents pursuant to which that award was granted.

(vii)          Fund Performance Incentive.  The Executive shall be eligible to
receive a special one-time fund performance incentive award (a “Fund Performance
Award”) based on the average asset-weighted performance of all branded funds,
institutional separate accounts, sub-advised funds and commingled pools managed
or advised by the Company or its affiliates (collectively, “Company Funds”)
during the two and three-fourths year period beginning April 1, 2004, and ending
on December 31, 2006 (the “Performance Measurement Period”), as well as the
performance, during the Performance Measurement Period, of the Janus Fund, Janus

3


--------------------------------------------------------------------------------




 

Twenty Fund and Janus Worldwide Fund (such three funds to be collectively
referred to as the “Flagship Funds”), as follows:

(A)          If during the Performance Measurement Period the asset-weighted
average performance of all Company Funds exceeds the 40th percentile as compared
to peer-group funds, measured by Lipper; and if the at the end of the
Performance Measurement Period the then-current performance of one, two or three
of the Flagship Funds exceeds the 40th percentile as compared to peer-group
funds, measured by Lipper; and if Executive remains actively employed by the
Company as of the end of the Performance Measurement Period, then the Company
shall grant the Executive a Fund Performance Award in the following amount: (x)
if at the end of the Performance Management Period one Flagship Fund’s
then-current performance meets or exceeds the 40th percentile, then the Fund
Performance Award shall be valued at $2 million; and (y) if at the end of the
Performance Management Period two Flagship Funds’ then-current performance meets
or exceeds the 40th percentile, then the Fund Performance Award shall be valued
at $4 million; and (z) if at the end of the Performance Management Period three
Flagship Funds’ then-current performance meets or exceeds the 40th percentile,
then the Fund Performance Award shall be valued at $6 million.  Without limiting
the foregoing and for purposes of illustration only, if the asset-weighted
average performance of all Company Funds during the Performance Measurement
Period is in the 23rd percentile, the performance of the Janus Fund at the end
of the Performance Measurement Period is in the 21st percentile and the
performance of the remaining two Flagship Funds at the end of the Performance
Management Period is below the 40th percentile, then the Executive’s Fund
Performance Incentive would have a value of $2 million, whereas if the
asset-weighted average performance of all Company Funds during the Performance
Measurement Period is in the 31st percentile, but the performance, at the end of
the Performance Management Period, of each of the three Flagship Funds is not at
least in  the 40th percentile, then Executive would be entitled to no Fund
Performance Incentive.  No Fund Performance Incentive shall be payable unless
each and every condition of this Paragraph is fully met.  Without limiting the
generality of the foregoing, no pro rata or partial Fund Performance Award shall
be payable under any circumstances.  For clarity, as used in this Agreement: 
percentile references for the Company Funds generally shall be computed on an
asset-weighted basis across all Company Funds; and shall refer to the top, not
bottom percentile, so, for example, performance in the 40th percentile refers to
performance in the top 40 percent.

(B)          Any Fund Performance Award shall be made in the form of shares in
Janus-branded mutual fund(s), issued as follows.  The Company shall issue a
payroll payment to Executive in the gross amount of the Fund Performance
Incentive earned by Executive, withhold required taxes, and deposit the
after-tax remainder in such Janus-branded mutual fund(s) as Executive directs
(subject to applicable law, the terms of the applicable prospectus(es) and
Company policies governing personal investment activities).  The Fund
Performance Award shall be fully vested as of the date of the award but shall be
subject to a two-year holding period (which two year holding period shall exist
only if the Executive is employed by the Company during that two year period)
during which, subject to applicable law, fund prospectus terms and written
Company

4


--------------------------------------------------------------------------------




 

policies concerning personal investment activities, the Executive shall have the
right to self-direct the investment of the shares comprising the Fund Incentive
Award and any appreciation thereon among Janus-branded mutual fund(s) of
Executive’s choosing, subject only to applicable law, fund prospectus terms and
Company policies governing personal investment activities, but shall not have
the right to redeem or otherwise withdraw or transfer the shares comprising the
Fund Incentive Award or any appreciation or derivative thereof.  If the
Executive is no longer employed by the Company at the beginning of, or during
the two year holding period, such restrictions shall not apply.

(viii)       Office and Executive Assistant.    During the Employment Period,
the Company shall pay reasonable expenses associated with Executive’s
maintenance of an office and employment of an executive assistant in the New
York metropolitan area.

(ix)          Incentive, Savings and Retirement Plans.  During the Employment
Period, the Executive shall be entitled to participate in all other incentive
plans, practices, policies and programs, and all savings and retirement plans,
practices, policies and programs, in each case on terms and conditions no less
favorable than the terms and conditions generally applicable to the Peer
Executives.

(x)           Welfare Benefit Plans.  During the Employment Period, the
Executive and the Executive’s spouse and dependents, as the case may be, shall
be eligible for participation in and shall receive all benefits under welfare
benefit plans, practices, policies and programs provided by the Company and its
affiliates (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) on terms and conditions no less favorable than the
terms and conditions generally applicable to the Peer Executives.  Following the
Employment Period, the Executive and the Executive’s spouse and dependents,
shall be eligible for participation in, and shall receive all benefits under the
Company’s or its affiliates’ Health Benefits For Retirees Plan, subject to the
terms of such plan and unless such plan is modified or terminated by the Company
with respect to the Peer Executives.

(xi)          Expenses.  During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the Company’s most favorable policies,
practices and procedures in effect for Peer Executives.

(xii)         Fringe Benefits.  During the Employment Period, the Executive
shall be entitled to fringe benefits on the same basis as those provided
generally at any time thereafter to the Peer Executives.  Without limitation,
such benefits shall include periodic use of the Company’s corporate jet, if any,
for business purposes in accordance with the Company’s policies and practices.

(xiii)        Vacation.  During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the plans, policies, programs and
practices of the Company as in effect for the Peer Executives, but in no event
less than four weeks.

(xiv)        Relocation Benefit.  If Executive notifies the Company in writing
of his intention to relocate his primary personal residence to the Denver,
Colorado metropolitan area during the Employment Period in connection with is
employment by the Company, Executive shall be eligible for a relocation benefit
under the Company’s executive relocation program.

5


--------------------------------------------------------------------------------




 

(xv)         Section 162(m) Performance Criteria.  The Parties acknowledge and
agree that compensation payable to Executive under this Agreement, including
without limitation cash (other than his Annual Base Salary) and any long-term
incentive awards, shall be subject to and conditioned upon such terms and
conditions as are required to obtain full deductibility under Section 162(m) of
the Internal Revenue Code, including without limitation the establishment, and
Executive’s attainment of, performance-based benchmarks (the “Performance
Criteria”).  The Performance Criteria shall be established in the reasonable
discretion of the Compensation Committee after consultation with Executive
during the first calendar quarter for the applicable calendar year.

(xvi)        Satisfaction of Withholding Requirements.  All grants and payments
to Executive under this Agreement are subject to and conditioned upon
satisfaction of all applicable tax withholding requirements.  The Executive
agrees to use his best efforts to ensure satisfaction of all such withholding
requirements, and shall execute all documents and take all action reasonably
deemed necessary by the Company to ensure compliance with all such withholding
requirements.

4.             Termination of Employment.

(a)            Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period.  If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may provide to the Executive written notice in accordance
with Paragraph 11(b) of this Agreement of its intention to terminate the
Executive’s employment.  In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the 30
days after the receipt of such notice, the Executive shall not have returned to
full-time performance of the Executive’s duties.  For purposes of this
Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for 180 consecutive
business days as a result of incapacity due to mental or physical illness, which
is determined to be total and permanent by a physician selected by the Company
or its insurers and reasonably acceptable to the Executive or the Executive’s
legal representative.

(b)           Cause.  The Company may terminate the Executive’s employment
during the Employment Period with or without Cause.  For purposes of this
Agreement, “Cause” shall mean:

(i)             the continued failure of the Executive to perform substantially
the Executive’s duties with the Company (other than any such failure resulting
from incapacity due to physical or mental illness, but including a failure by
Executive for any other reason to meet reasonable, material performance
expectations that are not measured by Company economic performance, or that are
not measured by unsatisfactory investment performance that is not specifically
attributable primarily to Executive’s acts or omissions), after a written demand
for substantial performance is delivered to the Executive by the Board or its
representative, which specifically identifies the manner in which the Board
believes that the Executive has not

6


--------------------------------------------------------------------------------




 

substantially performed the Executive’s duties and which gives the Executive no
fewer than 120 (one-hundred twenty) days to cure the deficiency noted therein;
or

(ii)            the willful engaging by the Executive in illegal conduct or
gross misconduct that is materially and demonstrably injurious to the Company;
or

(iii)           conviction of a felony (other than a traffic related felony) or
guilty or nolo contendere plea by the Executive with respect thereto; or

(iv)           a material breach by the Executive of any material provision of
this Agreement; provided that, if such breach is promptly curable, the Company
shall not have the right to terminate Executive’s employment for Cause pursuant
to this Paragraph 4(b)(iv) unless Executive, having received written notice of
the breach, fails to cure the breach within a reasonable time but no less than
30 (thirty) days; or

(v)            a willful or reckless violation of a material regulatory
requirement, or of any material written Company policy or procedure, that is
materially and demonstrably injurious to the Company; or

(vi)           Executive’s failure to obtain or maintain, or inability to
qualify for, any license required for the performance of Executive’s material
job responsibilities, or the suspension or revocation of any such license held
by the Executive.

(c)            No act or failure to act on the part of the Executive shall be
considered “willful” unless it is done, or omitted to be done, by the Executive
in bad faith or without reasonable belief that the Executive’s act or omission
was in the best interests of the Company.  Any act, or failure to act, based
upon express authority given pursuant to a resolution duly adopted by the Board
with respect to such act or omission or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive his good faith and in the best interests of the Company.

(d)            Termination Procedures.

(i)              If the Company desires to terminate Executive’s employment for
Cause pursuant to Paragraph 4(ii), (iii), (iv), (v) or (vi), above, the
cessation of employment of the Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than two-thirds of
the entire membership of the Board (not including the Executive) at a meeting of
the Board called and held for such purpose (after reasonable notice is provided
to the Executive and the Executive is given an opportunity, together with
counsel, to be heard before the Board) (a “Two-Thirds Board Vote”), finding
that, in the good faith opinion of the Board, the Executive is guilty of the
conduct described in Paragraph 4(ii), (iii), (iv), (v) or (vi), above, and
specifying the particulars thereof in detail.

(ii)             If the Company desires to terminate Executive’s employment for
Cause pursuant to Paragraph 4(i), above, the cessation of employment of the
Executive shall not be deemed to be for Cause due to Executive’s failure to meet
the Company’s reasonable, material performance expectations that are not
measured by the Company’s economic performance or that

7


--------------------------------------------------------------------------------




 

are not measured by unsatisfactory performance that is not specifically
attributable primarily to Executive’s act or omissions, except pursuant to a
resolution duly adopted by the affirmative vote of not less the entire
membership of the Board (not including the Executive) less one (meaning, for
example, that at least 9 of 10 Board Members (not including the Executive) must
vote in support of the resolution) at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive
failed to timely cure the performance deficiency in question.

(e)          Good Reason. The Executive may terminate his employment for Good
Reason and such a termination shall be treated as a termination “not for
Cause.”  For purposes of this Agreement, “Good Reason” shall mean in the absence
of a written consent of the Executive:

(i)             a significant adverse and non-temporary change, diminution or
reduction, for any reason including a Change in Control, in Executive’s current
authority, title, reporting relationship or duties as Chief Executive Officer,
including requiring a reporting relationship to an Executive Chairman, or other
reporting relationship that has the practical effect of materially diminishing
Executive’s current authority, or the assignment to Executive of material duties
that are inconsistent with Executive’s position as Chief Executive Officer, in
either case of a magnitude that changes the fundamental character of Executive’s
job as Chief Executive Officer to such an extent as to constitute a de facto
demotion, and in either case excluding for this purpose any action not taken in
bad faith and that is remedied by the Company promptly after receipt of notice
hereof given by the Executive as provided in Paragraph 4(e), below; or

(ii)            Executive’s removal from the position of Chief Executive Officer
of the Company, or removal from the Company’s senior-most management body (other
than the Company’s Board of Directors); or

(iii)           any material reduction in the overall value of the Executive’s
compensation and benefits package, other than a reduction not occurring in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive as provided in Paragraph 4(e), below, and
excluding any reduction applicable equally to all Peer Executives following an
extraordinary decline in the Company’s earnings, share price or public image; or

(iv)           any failure by the Company to comply with and satisfy Paragraph
9(c) of this Agreement, excluding for this purpose any action not taken in bad
faith and which is remedied by the Company promptly after receipt of notice
hereof given by the Executive as provided in Paragraph 4(e), below; or

(v)            continuing, after reasonable notice from Executive, to direct
Executive to take any action that in Executive’s good-faith, considered and
informed judgment violates any applicable legal or regulatory requirement; or

(vi)           requiring Executive to relocate outside of the New York
metropolitan area.

8


--------------------------------------------------------------------------------




 

The Executive’s mental or physical incapacity following the occurrence of an
event described above in clauses (i) through (vi) shall not affect the
Executive’s ability to terminate employment for Good Reason.

(f)             Sunset on Right to Terminate for Good Reason.  If circumstances
arise giving Executive the right to terminate this Agreement for Good Reason,
the Executive shall within 120 days notify the Company in writing of the
existence of such circumstances, and the Company shall have an additional 30
days within which to investigate and remedy the circumstances, after which 30
days the Executive shall have an additional 60 days within which to exercise the
right to terminate for Good Reason.  If Executive does not timely do so the
right to terminate for Good reason shall lapse and be deemed waived, and the
Executive shall not thereafter have the right to terminate for Good Reason
unless further circumstances occur giving rise independently to a right to
terminate for Good Reason, in which case the provisions of this Paragraph 4(e)
shall once again apply, but in which case no consideration shall be given to
other, prior circumstances that precipitated a notice by Executive of a
purported right to terminate for Good Reason.

(g)            Notice of Termination.  Any termination by the Company for Cause,
or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Paragraph 11(b)
of this Agreement.  For purposes of this Agreement, a “Notice of Termination”
means a written notice which: (i) indicates the specific termination provision
in this Agreement relied upon, (ii) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated and
(iii) if the Date of Termination (as defined below) is other than the date of
receipt of such notice, specifies the termination date (which date shall be not
more than thirty days after the giving of such notice).  The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
constitute a waiver of any right of the Executive or the Company, respectively,
hereunder or preclude the Executive or the Company, respectively, from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.

(h)            Date of Termination.  “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein within 30 days of such notice, as the case may
be, (ii) if the Executive’s employment is terminated by the Company other than
for Cause or Disability, the Date of Termination shall be the date on which the
Company notifies the Executive of such termination and (iii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.

5.             Obligations of the Company upon Termination.

(a)            Upon any termination of Executive’s employment, the Company shall
pay to the Executive, in a lump sum in cash within 30 days after the Date of
Termination, the “Accrued Obligations,” which shall be the sum of:

9


--------------------------------------------------------------------------------




 

(i)             the Executive’s Annual Base Salary through the Date of
Termination; and

(ii)            any fully earned and vested (and, in the case of Annual Bonus
and LTI for 2006, any such award which Executive otherwise has the right to
receive notwithstanding that it may not yet have been awarded or granted) but
as-yet unpaid Annual Bonus and LTI with respect to the fiscal year of the
Company prior to the Date of Termination.

(b)            Severance Pay.  If, during the Employment Period, the Company
terminates the Executive’s employment other than for Cause, death or Disability,
or the Executive terminates his employment for Good Reason pursuant to Paragraph
4(e)(i) through (vi), then, in addition to the Accrued Obligations, conditioned
upon Executive’s execution (and if applicable non-revocation) of a legal release
in a form reasonably satisfactory to Company in its discretion (but not in any
event imposing upon Executive any restrictive covenants different than those set
forth in Paragraph 8, below)  and drafted and executed so as to ensure a final,
complete and enforceable release of all claims that Executive has or may have
against Company relating to or arising in any way from Executive’s employment
with Company and/or the termination thereof (but excepting claims for
indemnification or defense, whether under contract or otherwise), and complete
and continuing confidentiality of Company’s proprietary information and trade
secrets, and, at the Company’s discretion, the circumstances of Executive’s
separation from Company and/or compensation received by Executive in connection
with that separation (collectively, a “Conforming Legal Release”), the Company
shall:

(i)             pay to the Executive, in a lump sum, severance compensation in
an amount equal to: (A) if the Date of Termination is between the Effective Date
and April 28, 2007, inclusive, one times (x) Executive’s Annual Base Salary, and
the Annual Bonus paid or payable to Executive in connection with his last full
calendar year of employment before the Date of Termination, multiplied by (y) a
fraction in which the denominator is 365 and the numerator is the number of days
between the Date of Termination and April 28, 2007, inclusive, together with, if
the Date of Termination is before December 31, 2006, an amount equal to
Executive’s target 2006 Annual Bonus multiplied by a fraction in which the
denominator is 365 and the numerator is the number of days between January 1,
2006, and the Date of Termination, inclusive; or (B) if the Date of Termination
is after April 28, 2007, one times Executive’s Annual Base Salary and the Annual
Bonus paid or payable to Executive in connection with his last full calendar
year of employment before the Date of Termination. All annual bonus calculations
pursuant to this paragraph shall be made assuming the Executive has attained
100% of his 162(m) performance targets, and the bonus component of Executive’s
severance payment shall be equal to the greater of Executive’s Annual Bonus
target for the year of the Date of Termination or that for the year preceding
the year of the Date of Termination; and calculations involving Annual Base
Salary, shall use the greater of Executive’s Annual Base Salary for the year of
the Date of Termination or that for the year preceding the year of the Date of
Termination.

(ii)            for the a period commencing on the Date of Termination and
concluding on the final day of the Initial Period, or, if applicable, any
then-current Renewal Period, or for such shorter period as may be mandated by
Section 409A of the Code to avoid adverse tax implications for Executive, the
Company shall continue to provide the benefits described in Paragraph 3(b)(x) to
the Executive and his spouse and dependents on the same basis

 

10


--------------------------------------------------------------------------------


 

such benefits were provided to the Executive immediately prior to the Effective
Date, and, if such benefits cannot be provided, a lump sum cash equivalent
thereof, grossed-up for taxes (collectively “Welfare Benefits”); and

(iii)            all unvested cash and equity long-term incentive award and
other incentive awards granted to the Executive, including without limitation
unvested shares of Janus Capital Group (“JNS”) restricted stock, unvested
options to purchase JNS stock, and awards consisting of unvested mutual fund
share allocations, including without limitation the Share Award and the grants
made pursuant to Paragraph 3(b)(iii), 3(b)(iv), 3(b)(v) and 3(b)(vi) of the
Original Agreement, shall immediately vest and/or be paid, as applicable, in
full, and it shall be assumed that Executive has attained the maximum target
pursuant to Paragraph 3(b)(vii), it shall be assumed that Executive has attained
or will attain all applicable Section 162(m) performance targets, and any stock
options shall, from and after such vesting, remain exercisable for the remainder
of their respective terms, subject to and as limited by the terms of the
agreement(s), certificate(s) and/or equity incentive plans underlying each such
grant; and

(iv)           to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any Other Benefits (as defined in
Paragraph 6); and

(v)            the severance pay described in the foregoing clauses (i), (ii),
(iii) and (iv) shall be paid in a lump sum in cash (as applicable) on the later
of (A) any day within the first 30 days following the Date of Termination, or
(B) if not within the first 30 days following the Date of Termination, on the
first day following such 30th day when the Company’s deduction for the payment
or accrual of the severance pay described above is not subject to the deduction
limitations of Section 162(m).

(c)            Death.  If the Executive’s employment is terminated by reason of
the Executive’s death during the Employment Period, the Company shall provide
the Executive’s estate or beneficiaries with the Accrued Obligations and the
timely payment or delivery of the Other Benefits (as defined in Paragraphs 5 and
6) and shall provide the Welfare Benefits (except for disability, employee life,
group life, accidental death and travel accident insurance benefits) to the
Executive’s spouse and dependents for a three-year period commencing as of the
Date of Termination, and shall have no other severance obligations under this
Agreement.  In addition, all Retention and Incentive Awards shall be treated as
described in Paragraph 5(b)(iii) above.  The Accrued Obligations shall be paid
to the Executive’s estate or beneficiary, as applicable, in a lump sum in cash
within 30 days of the Date of Termination.  With respect to the provision of the
Other Benefits, the term “Other Benefits” as utilized in this Paragraph 5(c)
shall include, and the Executive’s estate and /or beneficiaries shall be
entitled to receive, benefits at least equal to death benefits as in effect on
the date of the Executive’s death with respect to Peer Executives of the Company
and their beneficiaries.

(d)            Disability.  If the Executive’s employment is terminated by
reason of the Executive’s Disability during the Employment Period, the Company
shall provide the Executive with the Accrued Obligations and the timely payment
or provision of the Other Benefits (as defined in Paragraph 5 and 6) and the
provision of Welfare Benefits (except for disability, employee life, group life,
accidental death and travel accident insurance benefits) to the Executive, his
spouse and dependents for a three-year period commencing as of the Date of

11


--------------------------------------------------------------------------------




 

Termination, and, in addition, the Company shall pay Executive a lump sum
payment equivalent to three times the annual premium paid by the Company in
connection with Executive’s  employee life, group life, accidental death and
travel accident insurance benefits as of Executive’s last date of active
employment with the Company.  All Retention and Incentive Awards shall be
treated as described in Paragraph 5(b)(iii) above.  The Accrued Obligations
shall be paid to the Executive in a lump sum in cash within 30 days of the Date
of Termination.  With respect to the provision of Other Benefits, the term
“Other Benefits” as utilized in this Paragraph 5(d) shall include, and the
Executive shall be entitled after the Disability Effective Date to receive,
disability and other benefits as in effect at any time thereafter generally with
respect to Peer Executives of the Company and their families.

(e)            Cause; Other than for Good Reason.  If the Company terminates
Executive’s employment for Cause or the Executive terminates his employment
without Good Reason during the Employment Period, this Agreement shall terminate
without further obligations to the Executive other than the obligation to pay to
the Executive the Accrued Obligations and the Other Benefits (as defined in
Paragraph 6), in each case to the extent theretofore unpaid.  In the event of a
termination for cause under Paragraph 4(b)(i), the Executive shall receive the
compensation set forth in Paragraphs 3(b)(i), 3(b)(ii), 3(b)(iii) and 3(b)(vi),
without forfeiture, the Accrued Obligations, and, upon signing a Conforming
Legal Release, the severance payment in Paragraph 5(b)(i).

(f)             At the end of the Employment Period or Thereafter.  If the
Executive’s employment shall terminate at the end of the Employment Period by
virtue of the expiration of this Agreement or for any other reason thereafter,
the Company shall pay to the Executive the Accrued Obligations and the Other
Benefits (as defined in Paragraph 6), in each case to the extent theretofore
unpaid.

(g)           Excise Tax.  Notwithstanding any other language to the contrary in
this Agreement or in this Paragraph 5, the Company shall not be obligated to pay
and shall not pay that portion of any payment or distribution in the nature of
compensation within the meaning of Section 280G(b)(2) of the Code to the benefit
of the Executive otherwise due or payable the Executive under this Agreement or
this Paragraph 5 if that portion would cause any excise tax imposed by Section
4999 of the Code to become due and payable by the Executive.

6.             Non-exclusivity of Rights.  Except as otherwise specifically
provided in this Agreement, nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company for which the Executive may qualify, nor shall
anything herein limit or otherwise negatively affect such rights as the
Executive may have under any contract or agreement with the Company or any of
its affiliated companies.  Amounts that are vested benefits, consisting of any
compensation previously deferred by the Executive, or that the Executive is
otherwise entitled to receive under any plan, policy, practice or program of or
any contract or agreement with the Company at or subsequent to the Date of
Termination (“Other Benefits”) shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.  Notwithstanding any other provision of this
Agreement, the Executive shall not be entitled to receive any payments or
benefits under any severance program other than that which are described and
anticipated under this Agreement or under any Change of Control Agreement.

12


--------------------------------------------------------------------------------




 

7.             Full Settlement.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall be subject to any lawful indebtedness owed by the Executive to
the Company.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, such amounts
shall not be reduced whether or not the Executive obtains other employment.

13


--------------------------------------------------------------------------------




 

8.             Restrictive Covenants.

(a)            The Executive acknowledges that his employment as a senior
officer of the Company creates a relationship of confidence and trust between
the Executive and the Company with respect to confidential and proprietary
information applicable to the business of the Company and its clients.  The
Executive further acknowledges the highly competitive nature of the business of
the Company.  Accordingly, it is agreed that the restrictions contained in this
Paragraph 8 are reasonable and necessary for the protection of the interests of
the Company and that any violation of these restrictions would cause substantial
and irreparable injury to the Company.

(b)            Protection of Confidential Information.

(i)           Definition of “Confidential Information.” “Confidential
Information” means all nonpublic information  (whether in paper or electronic
form, or contained in Executive’s memory, or otherwise stored or recorded)
relating to or arising from Company’s business, including, without limitation,
trade secrets used, developed or acquired by Company in connection with its
business.  Without limiting the generality of the foregoing, “Confidential
Information” shall specifically include all information concerning the manner
and details of Company’s operation, organization and management; financial
information and/or documents and nonpublic policies, procedures and other
printed, written or electronic material generated or used in connection with
Company’s business; Company’s business plans and strategies; the identities of
Company’s customers and the specific individual customer representatives with
whom Company works; the details of Company’s relationship with such customers
and customer representatives; the identities of distributors, contractors and
vendors utilized in Company’s business; the details of Company’s relationships
with such distributors, contractors and vendors; the nature of fees and charges
made to Company’s customers; nonpublic forms, contracts and other documents used
in Company’s business; all information concerning Company’s employees, agents
and contractors, including without limitation such persons’ compensation,
benefits, skills, abilities, experience, knowledge and shortcomings, if any; the
nature and content of computer software used in Company’s business, whether
proprietary to Company or used by Company under license from a third party; and
all other information concerning Company’s concepts, prospects, customers,
employees, agents, contractors, earnings, products, services, equipment,
systems, and/or prospective and executed contracts and other business
arrangements.  “Confidential Information” does not include information that is
in the public domain through no wrongful act on the part of Executive, nor does
it include information, knowledge and know-how already within Executive’s
possession or memory before the Effective Date.  In the event of a dispute
concerning whether Executive had Confidential Information within his possession
or memory before the Effective Date, the Company shall have the burden of
proving that the Confidential Information in question was not in the Executive’s
memory before the Effective Date, and that Executive used or disclosed such
Confidential Information in violation of this Agreement.

(ii)          Executive’s Use of Confidential Information.  Except in connection
with and in furtherance of Executive’s work on Company’s behalf, Executive shall
not, without Company’s prior written consent, at any time, directly or
indirectly: (i) use any Confidential Information for any purpose; or (ii)
disclose or otherwise communicate any Confidential Information to any person or
entity.

14


--------------------------------------------------------------------------------




 

(iii)         Records Containing Confidential Information.  “Confidential
Records” means all documents and other records, whether in paper, electronic or
other form, that contain or reflect any Confidential Information.  All
Confidential Records prepared by or provided to Executive are and shall remain
Company’s property.  Except in connection with and in furtherance of Executive’s
work on Company’s behalf or with Company’s prior written consent, Executive
shall not, at any time, directly or indirectly: (i) copy or use any Confidential
Record for any purpose; or (ii) show, give, sell, disclose or otherwise
communicate any Confidential Record or the contents of any Confidential Record
to any person or entity.  Upon the termination of Executive’s employment with
Company, or upon Company’s request, Executive shall immediately deliver to
Company or its designee (and shall not keep in Executive’s possession or deliver
to any other person or entity) all Confidential Records and all other Company
property in Executive’s possession or control.

(c)          During the Executive’s employment with the Company, and for a
period of one year following the Date of Termination for any reason, the
Executive shall not (nor shall the Executive cause, encourage or provide
assistance to, anyone else to):

(i)           Interfere with any relationship which may exist from time to time
between the Company, or any affiliate of the Company, and any of its employees,
consultants, agents or representatives; or

(ii)          Employ or otherwise engage, or attempt to employ or otherwise
engage, in or on behalf of any Competitive Business, any person who is employed
or engaged as an employee, consultant, agent or representative of the Company or
any affiliate of the Company, or any person who was employed or engaged as an
employee, consultant, agent or representative of the Company or any affiliate of
the Company within the six month period immediately preceding the Executive’s
termination; or

(iii)         Solicit directly or indirectly on behalf of the Executive or a
Competitive Business, the customer business or account of any investment
advisory or investment management client to which the Company or any affiliate
of the Company shall have rendered service during the six month period
immediately preceding the Executive’s termination; or

(iv)         Directly or indirectly divert or attempt to divert from the Company
or any affiliate of the Company any business in which the Company or any
affiliate of the Company has been actively engaged during the term hereof or
interfere with any relationship between the Company, or any affiliate of the
Company, and any of its clients.

(d)           “Competitive Business” means any business which provides
investment advisory or investment management services.  For the purposes of this
Paragraph 8, “affiliate” means any corporation, partnership, limited liability
company, trust, or other entity which controls, is controlled by or is under
common control with the Company.

(e)            For clarity and without limiting the generality of the foregoing,
this Agreement shall not be applied so as to prohibit Executive from returning,
at any time, to work for Goldman Sachs Asset Management, Alliance Bernstein or
any other financial services business or financial institution, public or
private, so long as, in performing services for such a subsequent

15


--------------------------------------------------------------------------------




 

employer, Executive complies with his obligations, under Paragraph 8(b) above,
to refrain from misusing or disclosing the Company’s Confidential Information,
and under Paragraph 8(c) above, to refrain from interfering with the Company’s
human resource and business relationships, and diverting Company business
opportunities, all as more fully described above in Paragraphs 8(b) and 8(c).

(f)            If any court shall determine that the duration, geographic
limitations, subject or scope of any restriction contained in this Paragraph 8
is unenforceable, it is the intention of the parties that this Paragraph 8 shall
not thereby be terminated but shall be deemed amended to the extent required to
make it valid and enforceable, such amendment to apply only with respect to the
operation of this Paragraph 8 in the jurisdiction of the court that has made the
adjudication.

(g)           The Executive acknowledges that the restrictive covenants of
Paragraph 8 are reasonable and that irreparable injury will result to the
Company and to its business and properties in the event of any breach by the
Executive of any of those covenants, and that the Executive’s continued
employment is predicated on the commitments undertaken by the Executive pursuant
to Paragraph 8.  In the event any of the covenants of Paragraph 8 are breached,
the Company shall be entitled, in addition to any other remedies and damages
available, to injunctive relief to restrain the violation of such covenants by
the Executive or by any person or persons acting for or with the Executive in
any capacity whatsoever.

9.             Successors.

(a)            This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by Will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

(c)            The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly, and agree to perform this Agreement in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

10.           Indemnification and Directors and Officers’ Insurance.

(a)            Scope of Indemnification.

(i)             General Indemnification  The Company shall indemnify and defend
the Executive to the fullest extent permitted under Delaware law (including
without limitation the Delaware Corporation law and the Company’s Certificate of
Incorporation) from and against any expenses (including but not limited to
attorneys’ fees, expenses of investigation and preparation and fees and
disbursements of the Executive’s accountants or other experts),

16


--------------------------------------------------------------------------------




 

judgments, fines, penalties and amounts paid in settlement (collectively
“Indemnified Liabilities”) actually and reasonably incurred by the Executive in
connection with any proceeding in which the Executive was or is made party or
was or is involved (for example, as a witness) by reason of the fact the
Executive was or is employed by the Company.

  (ii)          Special Indemnification.   In addition to Executive’s rights to
indemnification as set forth above and in the Certificate of Incorporation of
the Company, the Company shall indemnify Executive and hold Executive harmless
from and against any and all liabilities, suits, claims, actions, causes of
action, judgments, settlements, debts and expenses (including attorneys fees) of
any kind whatsoever and arising from and in connection with any events that
occurred at the Company prior to the commencement of Executive’s employment on
April 26, 2004 (collectively, “Preexisting Matters”); provided that with respect
to Indemnified Liabilities relating to or arising from Executive’s acts and
omissions following the Effective Date, whether or not such Indemnified
Liabilities related in whole or part to any Preexisting Matter, Executive shall
be entitled to indemnification only as specified in Paragraph 10(a)(i), above,
and not under the provisions of this Paragraph 10(a)(ii), which shall apply only
to claims and liabilities arising from events, acts and omissions in which
Executive played no role because they predated his employment by the Company.

(b)            Indemnification Limitations and Procedures.

(i)            Such indemnification is subject to:

(A)         the indemnifying party promptly receiving written notice that a
claim or liability has been asserted or threatened (“Notice of Claim”); and

(B)          the indemnified party providing reasonable cooperation and
assistance in the defense or settlement of a claim; and

(C)          the indemnifying party being afforded the opportunity to have the
sole control over the defense or settlement of such claim or liability.

(ii)          Unless within ten days after receiving the Notice of Claim, the
indemnifying party notifies in writing the indemnified party of its intent to
defend against such claim or liability, the indemnified party may defend, settle
and/or compromise any such claim or liability, and be indemnified for all losses
resulting from such defense, settlement and/or compromise.  Any indemnified
party also may participate in such defense at its own cost and expense.

(iii)         Such indemnification shall continue as to the Executive during the
Employment Period and for ten years from the Date of Termination with respect to
acts or omissions which occurred prior to his cessation of employment with the
Company and shall inure to the benefit of the Executive’s heirs, executors and
administrators.  The Company shall advance to the Executive all costs and
expenses incurred by him in connection with any proceeding covered by this
provision within 20 calendar days after receipt by the Company of a written
request for such advance.  Such request shall include an undertaking by the
Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses.

17


--------------------------------------------------------------------------------




 

(c)            The Company agrees to continue and maintain directors’ and
officers’ liability insurance policies covering the Executive to the extent that
the Company provides such coverage for its other executive officers.  Such
insurance coverage shall continue as to the Executive even if he has ceased to
be a director, member, employee or agent of the Company with respect to acts or
omissions which occurred prior to his cessation of employment with the Company. 
Not withstanding the foregoing, however, if the Company shall cease to maintain
directors’ and officers’ liability insurance policies covering the Executive and
other executive officers by reason of:  (i) a consolidation, merger, sale or
other reorganization of the Company; (ii) any person or entity or group of
persons or entities acting in concert acquiring management control of the
Company; or (iii) the insurers providing such insurance canceling or refusing to
renew such insurance, then the Executive shall have coverage only to the extent
provided in any run-off policies extending the period during which the Company
or the Executive may give the insurers notice of a claim under the termination
directors’ and officers’ liability insurance policies.  The Company shall take
all reasonable actions to ensure that it obtains such run-off policies and those
such run-off policies extend the claims reporting period through any applicable
statutes of limitations, but nothing in this section shall obligate the Company
to obtain extraordinary insurance coverage for the Executive.  Insurance
contemplated under this Paragraph 10(c) shall inure to the benefit of the
Executive’s heirs, executors and administrators.

11.           Miscellaneous.

(a)            This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without reference to principles of
conflict of laws.  The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect, This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

(b)           All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

At the most recent address on file at the Company,

 

 

 

 

And with a copy to:

McCarter & English, LLP

 

 

245 Park Avenue

 

 

New York, NY 10167

 

 

Attention: Steven Eckhaus

 

 

(212) 609-6800

 

 

seckhaus@mccarter.com

 

 

 

 

If to the Company:

 

 

 

 

 

Janus Capital Group Inc.

 

 

151 Detroit Street

 

 

Denver, Colorado 80206

 

 

Attn.: General Counsel

 

 

18


--------------------------------------------------------------------------------




 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith, Notice and communications shall be effective
when actually received by the addressee.

(c)            The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(d)           The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(e)            The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.

(f)            In the event of any dispute relating to or arising from this
Agreement, the party substantially prevailing shall recover from the other party
its costs, including reasonable attorneys’ fees.

(g)           In the event of any dispute relating to or arising from this
Agreement, the forum in which the dispute shall be tried shall be determined by
the judge assigned to the first-filed such action, who shall resolve the dispute
in accordance with the law generally governing such matters but who also shall
give particular emphasis to the location of relevant witnesses, records and
events, and who shall presume that each party has adequate economic and other
resources to litigate this matter fully and fairly in any otherwise appropriate
forum.

[SIGNATURES FOLLOW]

19


--------------------------------------------------------------------------------




 

Gary D. Black

 

Janus Capital Group Inc.

 

 

 

 

 

Signed:

/s/ Gary D. Black

 

By:

/s/ John H. Bluher

 

 

 

 

EVP and General Counsel

 

 

 

 

 

Date:

September 27, 2006

 

Date:

September 27, 2006

 

 

20


--------------------------------------------------------------------------------